                        Case 1:16-cr-00265-JMF Document 43 Filed 07/23/21 Page 1 of 1
                                                                                               Appeals Bureau
Federal Defenders                                              52 Duane Street-10th Floor, New York, NY 10007
                                                                         Tel: (212) 417-8700 Fax: (212) 571-0392
 OF NEW YORK, INC.                                                                 www.federaldefendersny.org


David E. Patton                                                                               Appeals Bureau
 Executive Director                                                                          Barry D. Leiwant
and Attorney-in-Chief                                                                        Attorney-in-Charge

                                                          July 22, 2021

                                                    Application GRANTED. The VOSR proceeding is hereby
                                                    ADJOURNED to August 24, 2021, at 11:45 a.m.
         BY ECF AND EMAIL
                                                    (The Court is available other days during the week of
         Honorable Jesse M. Furman
         United States District Judge               August 2nd, but not the days listed by defense counsel.)
         Southern District of New York              Unless and until the Court orders otherwise, the proceeding
         4 0 Foley Square Room 2202                 will be held in person. The Clerk of Court is directed to
         New York, New York 10007                   terminate Doc. #42. SO ORDERED.

         Re:      United States v. Pauline Beckham
                  16 Cr. 265 (JMF)

         Dear Judge Furman,                                               July 23, 2021
              I write on behalf of my client, Pauline Beckham to request
         an adjournment of the Violation of Supervised Release hearing
         currently scheduled for July 28, 2021. Defense Counsel has a
         conflict that day and cannot appear due to a personal matter. I
         have spoken with Thomas Burnett on behalf of the Government and
         he consents to this request. Subject to the Court's schedule, the
         Parties are available for an in-person court proceeding on July
         3 0, 2021 and August 2 and 6, 2021.

               At this proceeding, it is anticipated that Ms. Beckham will
         enter a guilty plea to one of the specifications charged, based
         on an agreement with the Government and Probation. We will
         r equest that the Court impose sentence immediately thereafter.
         The parties will have a joint recommendation for sentencing,
         r equesting that the Court consider a term of non-incarceration
         based on Ms. Beckham's significant progress and success towards
         her rehabilitation since our last court proceeding.

                                                          Respectfully su          itted,


                                                          Robert M. Baum
                                                          Assistant Federal Defender

         cc:      Thomas S. Burnett
                  Assistant United States Attorney
